Citation Nr: 0117020	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-14 597	)	DATE
	)
	)


THE ISSUE

Whether an April 1998 Board decision that granted service 
connection for endometriosis should be reversed or revised on 
grounds of clear and unmistakable error (CUE).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



FINDINGS OF FACT

1.  The veteran served on active duty from October 1977 to 
January 1982.

2.  A motion which alleges error in the April 1998 Board 
decision has not been presented. 


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on CUE have not been met, the motion must be 
dismissed without prejudice to re-filing.  38 C.F.R. 
§ 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that in March 1982, the St. 
Petersburg, Florida Regional Office (RO) of Department of 
Veterans Affairs (VA) rendered a decision that, in pertinent 
part, denied service connection for endometriosis.  An 
August 1995 RO rating decision denied, in relevant part, the 
veteran's request to reopen her claim of entitlement to 
service connection for endometriosis on the basis that new 
and material evidence had not been submitted, and denied 
service connection for a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy.  The veteran appealed the 
August 1995 rating decision to the Board.  Pursuant to a 
Board decision rendered in April 8, 1998, the Board 
determined, in pertinent part, that service connection was 
warranted for endometriosis, as well as for a total 
abdominal hysterectomy and bilateral salpingo-oophorectomy, 
as secondary to endometriosis.  With regard to these issues, 
therefore, the Board's decision granted the benefits sought 
on appeal.  

In accordance with the Board's decision, the RO rendered an 
April 1998 rating decision that granted the following:  
service connection for endometriosis, assigning a 
noncompensable disability rating therefore; and service 
connection for a total abdominal hysterectomy and bilateral 
salpingo-oophorectomy, assigning a 50 percent disability 
rating therefore.  As the veteran did not file a notice of 
disagreement or otherwise indicate an intent to appeal this 
decision, it became final.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2000).  

Approximately two years later, on April 28, 2000, the 
veteran filed a statement in support of claim, which 
included argument to the effect that the RO had committed 
CUE in its March 1982 rating decision when it denied service 
connection for endometriosis.  It was also argued that the 
April 1998 rating decision included CUE in the award of only 
a zero percent rating for endometriosis.  In sum, the 
veteran argued that a higher disability rating should be 
assigned for endometriosis and an earlier effective date 
should be assigned for the award of service connection.  She 
also requested VA central office review through the 
Secretary's office on the question of whether the 1982 
denial was CUE. 

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a) (2000).  It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Id.  Generally, either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2000).  In order to prevail on such a motion, the 
movant must establish that there was an error in the Board's 
adjudication, and that the error was such that, had it not 
been made, the outcome of the adjudication would have been 
manifestly different.  38 C.F.R. § 20.1403(c) (2000).  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be "clear and 
unmistakable."  Id.  A disagreement with how the Board 
weighed or evaluated the facts in a particular case is not 
CUE.  Id. § 20.1403(d)(3).

If a party wishes to have a motion for CUE considered on the 
merits, she must set forth clearly and specifically the 
alleged CUE of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.  38 C.F.R. § 20.1404(b) (2000).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy these 
requirements, id., and motions that fail to satisfy these 
requirements may be dismissed without prejudice to re-filing.  
See Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 
(Fed. Cir. 2000), reh'g denied (Jan. 2, 2001) (invalidating 
38 C.F.R. § 20.1404(b) to the extent that it allowed 
insufficiently pled motions to be denied without further 
opportunity to re-file).

In this case, the RO interpreted the veteran's April 2000 
statement as a motion for revision of a Board decision based 
on CUE.  Although the Board acknowledges that the matter was 
administratively docketed with the Board as a motion for 
revision of a Board decision based on clear and unmistakable 
error, upon further review of the claims file, the Board 
concludes that as the veteran's April 28, 2000, statement in 
support of claim fails to make any allegation or reference to 
CUE in the April 1998 Board decision.  Consequently, the 
requirements of a motion for revision of a Board decision 
based on CUE as set forth in 38 C.F.R. § 20.1404(a) have not 
been met.  The Board finds that neither the veteran, her 
representative, nor other appropriate moving party, have set 
forth a motion for reversal or revision of the Board decision 
based on CUE.  Indeed, in a May 7, 2001, letter from The 
American Legion, the veteran's accredited representative, it 
was argued that the matter should be referred to the RO for 
consideration of CUE in the March 1982 RO rating decision.  
Moreover, the Board reiterates that its April 8, 1998, 
decision granted the veteran the full benefit sought in the 
earlier appeal, at least with respect to the claim of service 
connection for endometriosis.  Any claims as to the 
assignment of disability ratings or effective dates were not 
before the Board on appeal.  Thus, such claims are not before 
the Board at this stage, through either the Board's appellate 
or original jurisdiction.  

As noted above, it appears that the RO forwarded this case to 
the Board because of the veteran's claim of CUE in the 1982 
RO decision.  Such a claim must first be addressed by the RO.  
In this regard, the Board notes that the veteran's 
representative correctly points out in his May 2001 letter 
that the 1982 denial of service connection was not subsumed 
by the Board's April 1998 grant of service connection.  See 
Jones v. West, No. 99-7031 (Fed. Cir. Feb. 25, 2000) 
(nonprecedential decision) (the Board's grant of service 
connection does not subsume a prior final denial of service 
connection because the Board's decision does not affirm the 
prior denial).  

To the extent that the veteran requested VA central office 
review by the Secretary's office, such requests are not 
within the Board's jurisdiction.  Pursuant to 38 U.S.C.A. 
§ 503 (West 1991), the Secretary is empowered to provide a 
veteran equitable relief for administrative errors.  If the 
veteran believes that equitable relief is warranted under the 
circumstances of her case, such a claim for equitable relief 
should be referred directly to the Office of the Secretary of 
the Department of Veterans Affairs.  

In summary, as neither the veteran, the veteran's 
representative, nor other appropriate moving party has 
complied with the requirements set forth in 38 C.F.R. 
§ 20.1404 (2000), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

 



